UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Plaintiff-Appellant Fay Perrotte (“Perrotte”) appeals from an order and judgment of the United States District Court for the Eastern District of New York (Hurley, J.), dismissing her complaint as frivolous under 28 U.S.C. § 1915(e)(2). Perrotte brought suit, seeking one billion dollars in damages, against numerous state, federal, and private defendants, including the Department of Corrections, former President of the United States William J. Clinton, former Mayor of New York City Rudolph Giuliani, the Queens Family Court, and the U.S. military, alleging, inter alia:
Actions for violations of civil rights pursuant to 42 U.S.C. § 1983 ... based on the Murder of Kenneth Perrotte and Family at his private resident [sic] at Salem Ave. in Elizabeth!,] New Jersey by the U.S. military on Sept. 13, 1999. They attempted to also murder me at my residence.1 They then made an agreement with my sister Mrs. Sandra Prime and my mother Mrs. G. Perrotte Pruedhomme that for money given to them they should not “tell” me: reason unknown ... [M]e and my family [sic] has been [sic] murdered, raped, sodomized, tortured, and robbed using “Cold War Techniques[.]” Most of the defendants called in this case is [sic] a member of a[sic] organized crime ring which involves Judges, Politicians, Lawyers, the Military, D.O.C. and N.Y. Agencies ____Almost all these defendants has been [sic] a part of a conspiracy to intentionally murder, inflict harm, rob, raped [sic], mislead, torture and plunder me and my family.
We review de novo the district court’s dismissal of Perrotte’s complaint pursuant to 28 U.S.C. § 1915(e). See Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir.2001). We have considered all of Plaintiff Appellant’s claims and find them meritless, and we AFFIRM substantially for the reasons given by the district court.

. Perrotte claims that the U.S. military attacked her home by helicopter with nuclear weapons.